ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_07_FR.txt. 85

OPINION DISSIDENTE DE M. HSU MO
[ Traduction]

La question principale à trancher, dans la présente affaire, n’est
pas simplement celle de savoir si la déclaration de 1926 est ou non
partie du traité de 1926. Ce qu'il faut établir, c’est si la déclara-
tion constitue une ou des dispositions au sens de l’article 29 du
traité, de telle sorte que cet article doive s'appliquer à ces disposi-
tions, tout comme il doit s'appliquer à toutes les dispositions conte-
nues dans le texte du traité lui-même.

Les faits dont la Cour est appelée à s'occuper au stade actuel
sont les suivants : le Gouvernement hellénique a pris à son compte la
réclamation de M. Ambatielos contre le Gouvernement du Royaume-
Uni ; le Gouvernement hellénique, invoquant la déclaration de 1926,
soutient que la réclamation devrait être déférée à l'arbitrage,
conformément aux dispositions du protocole du 10 novembre 1886 ;
le Gouvernement du Royaume-Uni a refusé de soumettre la récla-
mation à l'arbitrage. Il existe donc un différend entre les deux
gouvernements au sujet de l'interprétation et de l’application de la
déclaration. La Cour est appelée à décider si, en vertu de l’article 37
du Statut, elle est ou non compétente pour examiner et régler ce
différend.

Pour résoudre cette question, il est nécessaire de rechercher si
la déclaration doit être considérée comme comprise dans l’expres-
sion «l’une quelconque des dispositions du présent traité », qui
figure à l’article 29, paragraphe 1, du traité de 1926. Le fait que
la déclaration apparaît à la fin du traité, a été signée le même jour
que le traité, et peut être considérée comme ayant été ratifiée avec
le texte du traité, par le Gouvernement du Royaume-Uni aussi bien
que par le Gouvernement hellénique, tend simplement à démontrer
que les Parties attachaient en droit la même importance aux deux
documents et ont attribué autant de solennité à l’un qu'à l'autre;
mais ce fait ne prouve pas nécessairement que la déclaration soit
partie intégrante du traité et bien moins encore que l'article 29
du traité s'applique à la déclaration de la même manière qu'il
s'applique aux dispositions du traité. Cette question litigieuse ne
peut être résolue qu’en examinant la substance de la déclaration et
le rapport qui l’unit au traité lui-même.

Avant la conclusion du traité de 1926, le Gouvernement hellé-
nique et le Gouvernement du Royaume-Uni avaient conclu un modus
vivendi, selon lequel le régime résultant du traité de 1886 et du
protocole joint en annexe à ce traité, viendrait à expiration lors
de l'entrée en vigueur du traité que l’on négociait à ce moment.
La déclaration de 1926 n’a d’autre effet que de garder en vie les
dispositions du traité de 1886 aux fins de traiter les réclamations
fondées sur elles, ainsi que la procédure arbitrale destinée à régler

64
OPINION DISSIDENTE DE M. HSU MO 86

tous différends éventuels portant sur la validité de ces réclamations.
La déclaration n’a empêché en aucune manière le traité de 1926
d'entrer pleinement en vigueur dès l'échange des ratifications.
Elle ne modifie pas la situation qui résulte de la mise en vigueur
de ce traité. Elle n’ajoute rien aux dispositions de ce traité et n’en
retranche rien. Elle ne peut être considérée comme constituant une
réserve à l’article 32 ou à un autre article quelconque du traité,
lequel, en tant qu'il s’agit de ses propres termes, peut être correcte-
ment interprété et appliqué sans aucune référence à la déclara-
tion. Pour que soient traitées les réclamations envisagées dans la
déclaration, ce n’est pas sur l’une des dispositions du traité de 1926
que se fonderont l’une ou l’autre Partie ; c’est la déclaration, ce sont
les dispositions pertinentes du traité de 1886 qui entreront en jeu.
Toute relation qui unit la déclaration au traité est de caractère
purement négatif. Ce que dit, en fait, la déclaration c’est « nonob-
stant la conclusion du nouveau traité, on peut encore, à certaines
fins, se fonder sur les dispositions de l'ancien traité ». Sans la
déclaration, aucune réclamation fondée sur les dispositions du
traité de 1886 ne pourrait être retenue ; non parce que ces réclama-
tions auraient été effacées par le traité de 1926, mais parce que le
traité de 1886 et le protocole auraient, conformément au modus
vivendi, complètement perdu leur force opérante. La déclaration
n’est donc pas une clause interprétative du traité de 1926; elle
constitue plutôt un accord distinct, en vertu duquel le traité de
1886, à certaines fins, a vu prolonger son existence pour un certain
temps. En bref, la déclaration a son propre domaine d'application ;
elle se trouve au même plan que le traité de 1926 ; elle ne peut
être absorbée par l’article 29 de ce traité, lorsqu'il s’agit de l’« inter-
prétation ou l'application de l’une quelconque des dispositions du
présent traité ».

L'examen des méthodes distinctes d’arbitrage, prévues respective-
ment dans la déclaration et dans l’article 29 du traité, confirme le
caractère d'indépendance de la déclaration. Il s’agit dans un cas
d'arbitrage par des commissions constituées ad hoc ; dans l’autre cas,
en principe, d'arbitrage par une Cour internationale établie de
façon permanente. Des termes mêmes de la déclaration et de l’arti-
cle 20, on peut à bon droit déduire que l'intention des Parties était de
faire coexister deux méthodes distinctes d'arbitrage, de telle manière
que l’une puisse être mise en mouvement sans recourir à l’autre.
Les Parties désiraient voir tous les différends relatifs aux réclama-
tions fondées sur l’ancien traité réglés par la procédure d'arbitrage
primitive. Elles désiraient voir tous les différends relatifs aux disposi-
tions du nouveau traité réglés par la nouvelle procédure d'arbitrage.
Elles envisageaient deux catégories distinctes de différends et deux
méthodes distinctes d'arbitrage. Entre la nouvelle et l’ancienne
méthode d'arbitrage, il n’y a pas de lien.

I] serait difficile de croire que les Parties aient divisé en deux
phases successives le règlement de différends portant sur des récla-

65
OPINION DISSIDENTE DE M. HSU MO 87

mations fondées sur le traité de 1886. Dans la première phase,
tout différend relatif à l'obligation de soumettre à une commission
d'arbitrage une réclamation fondée sur les dispositions du traité de
1886 devrait, à moins qu'il n’en soit autrement convenu, être
soumis à la Cour permanente de Justice internationale aux fins de
règlement. Ainsi, la question relative à l'existence ou à la non-
existence d’une réclamation, au fait que celle-ci aurait été ou non
présentée au nom de personnes privées, ou au fait qu'elle serait
ou non fondée sur une disposition du traité de 1886 — question
qui, dans chaque cas, a trait à l'interprétation ou à l'application de
la déclaration — appartiendrait logiquement à la première phase et
ressortirait donc à la compétence de la Cour permanente de Justice
internationale. Une fois que le différend relatif au caractère « arbi-
trable » de la réclamation réglé en faveur du gouvernement qui a
présenté celle-ci, la seconde phase du règlement s’ouvrirait : elle
consisterait à renvoyer le différend portant sur la validité de la
réclamation elle-même devant un organe différent, une commis-
sion d’arbitrage à constituer conformément au protocole de 1886.
Aucune preuve ne démontre que les Parties contractantes désiraient
faire régler par deux méthodes différentes et en passant par ces
deux stades différents ce qui constitue en réalité un seul et même
litige. Ce dualisme dans la procédure est si rare dans la pratique
internationale qu'on ne saurait le déduire d’une interprétation
raisonnable de l’article 29 du traité de 1926, considéré conjointe-
ment avec la déclaration.

La procédure d’arbitrage, qui est prescrite dans le protocole
joint en annexe au traité de 1886, est, après tout, une méthode
communément suivie pour régler les différends internationaux.
C'est apparemment en se fondant sur leur bonne foi réciproque que
le Gouvernement hellénique et le Gouvernement du Royaume-Uni
ont gardé ce systéme en vie dans la déclaration de 1926, de méme
que bien d’autres Etats, ayant la méme confiance les uns dans les
autres, ont auparavant et depuis lors accepté la méme méthode
d’arbitrage ou une méthode analogue, dans tant de traités et de
conventions. Si, en 1926, les deux Parties contractantes avaient
conservé quelque doute quant à l’efficacité de l’arbitrage exercé
par des commissions constituées ad hoc et avaient désiré assurer
que les différends portant sur des réclamations fondées sur le traité
de 1886 seraient soumis à un arbitrage obligatoire, exercé par une
Cour internationale établie de façon permanente, elles auraient
pu stipuler, dans le traité ou dans la déclaration, de la façon la
plus simple et la plus aisée, que la méthode d'arbitrage prévue à
l’article 29 s’appliquerait également à ces différends. Ne l'avoir
pas fait démontre clairement qu'il ne leur était jamais venu à
l'esprit que la clause arbitrale contenue dans la déclaration pit
elle-même être soumise à une méthode d'arbitrage différente.

Même à supposer que la déclaration fasse partie du traité de
1926, la clause arbitrale, dans la déclaration, doit être considérée

66
OPINION DISSIDENTE DE M. HSU MO 88

comme une disposition particulière, étant donné qu’elle traite
d'une catégorie particulière de différends, tandis que la clause
arbitrale, à l’article 29, doit être considérée comme une disposition
générale, puisqu'elle vise les différends relatifs à toutes les disposi-
tions du traité. C’est un principe reconnu d'interprétation qu’une
disposition particulière prévaut sur une disposition générale.
Partant, même si la déclaration avait effectivement été insérée dans
le traité comme un article additionnel, elle devrait, néanmoins, en
l'absence de toute indication d'intention contraire, constituer une
exception à l’applicabilité de l’article 29.

Il est donc clair que cette Cour, substituée à la Cour permanente
de Justice internationale, ne peut, dans un différend relatif à
l'interprétation ou à l'application de la déclaration de 1926, exercer
la compétence que lui confère l’article 29 du traité de 1926.

(Signé) Hsu Mo.

67
